DETAILED ACTION
The instant application having Application No. 16/735369 filed on 01/06/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,568,074 B2. Claims 1-16 of U.S. Patent No. 10,568,074 B2 disclose/anticipate the limitations recited in claims 1-8 and 10-17 of the instant application. 

Instant Application
US Patent 10,568,074 B2
Claim 1

1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 

receiving first information and second information; and transmitting, based on whether the first information is set true or set false, first acknowledgment/negative-acknowledgement (ACK/NACK) information and channel quality information through a first 

wherein the first information informs whether simultaneous transmission of the first ACK/NACK information and the channel quality information is allowed to the UE, and the second information informs whether the UE performs simultaneous transmission of the second ACK/NACK information and the channel quality information multiplexing on the second PUCCH format, 

wherein based on the first information being set true and based on the first ACK/NACK information corresponding to a physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling (SPS) release and a downlink assignment index (DAI) value in the PDCCH being equal to 1, the channel quality information and the first ACK/NACK information are transmitted through the first PUCCH format, and 

based on the first information being set false, the second information being set true and one PUCCH resource being determined among four resources configured by a higher layer signal, and a total number of bits corresponding to the second ACK/NACK information and the channel quality information being not larger than a specific value, 

the second ACK/NACK information and the channel quality information are transmitted through the second PUCCH format. 

Claim 1

A method performed by a user equipment in a wireless communication system, the method comprising: 

receiving a first parameter and a second parameter; and transmitting, based on whether the first parameter is set true or set false, first acknowledgment/negative -acknowledgement (ACK/NACK) information and a channel quality indicator (CQI) through a first physical 


wherein the first parameter indicates whether simultaneous transmission of the first ACK/NACK information and the CQI is allowed to the user equipment, and the second parameter indicates whether the user equipment performs simultaneous transmission of the second ACK/NACK information and the CQI multiplexing on the second PUCCH format, 

wherein based on the first parameter being set true and based on the first ACK/NACK information corresponding to a physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling (SPS) release and a downlink assignment index (DAI) value in the PDCCH being equal to 1, the CQI and the first ACK/NACK information are transmitted through the first PUCCH format, and 

based on the first parameter being set false, the second parameter being set true and one PUCCH resource being determined among four resources configured by a higher layer signal, and a total number of bits corresponding to the second ACK/NACK information and the CQI being not larger than 22, 


the second ACK/NACK information and the CQI are transmitted through the second PUCCH format.

Claim 2-8, 10-17

Claim 2-8, 9-16



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 

Claims 9 and 18 of this application is patentably indistinct from claims 1 and 9 of Application No. 10,568,074 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Instant Application
US Patent # 10,568,074  B2
Claim 1

1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 

receiving first information and second information; and transmitting, based on whether the first information is set true or set false, first acknowledgment/negative-acknowledgement (ACK/NACK) information and channel quality information through a first physical uplink control channel (PUCCH) format or second ACK/NACK information and the channel quality information through a second PUCCH format, 

wherein the first information informs whether simultaneous transmission of the first ACK/NACK information and the channel quality information is allowed to the UE, and the second information informs whether the 

wherein based on the first information being set true and based on the first ACK/NACK information corresponding to a physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling (SPS) release and a downlink assignment index (DAI) value in the PDCCH being equal to 1, the channel quality information and the first ACK/NACK information are transmitted through the first PUCCH format, and 

based on the first information being set false, the second information being set true and one PUCCH resource being determined among four resources configured by a higher layer signal, and a total number of bits corresponding to the second ACK/NACK information and the channel quality information being not larger than a specific value, 

the second ACK/NACK information and the channel quality information are transmitted through the second PUCCH format. 

Claim 9

The method of claim 1, the specific value is 22.


Claim 1

A method performed by a user equipment in a wireless communication system, the method comprising: 

receiving a first parameter and a second parameter; and transmitting, based on whether the first parameter is set true or set false, first acknowledgment/negative-acknowledgement (ACK/NACK) information and a channel quality indicator (CQI) through a first physical uplink control channel ( PUCCH) format or second ACK/NACK information and the CQI through a second PUCCH format, 


wherein the first parameter indicates whether simultaneous transmission of the first ACK/NACK information and the CQI is allowed to the user equipment, and the second parameter indicates whether the user 

wherein based on the first parameter being set true and based on the first ACK/NACK information corresponding to a physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling (SPS) release and a downlink assignment index (DAI) value in the PDCCH being equal to 1, the CQI and the first ACK/NACK information are transmitted through the first PUCCH format, and 

based on the first parameter being set false, the second parameter being set true and one PUCCH resource being determined among four resources configured by a higher layer signal, and a total number of bits corresponding to the second ACK/NACK information and the CQI being not larger than 22, 


the second ACK/NACK information and the CQI are transmitted through the second PUCCH format.

Claim 18
Claim 9



Allowable Subject Matters
Claims 1-8, 10-17 would be allowed (if the double patenting rejections were overcome). The following is an examiner’s statement of reasons for allowance.

Claims 1 and 10 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “wherein based on the first information being set true and based on the first ACK/NACK information corresponding to a physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling (SPS) release and a downlink assignment index (DAI) value in the PDCCH being equal to 1, the channel quality information and the first ACK/NACK information are transmitted through the first PUCCH format, and based on the first information being set false, the second information being set true and one PUCCH resource being determined among four resources configured by a higher layer signal, and a total number of bits corresponding to the second ACK/NACK information and the channel quality information being not larger than a specific value, the second ACK/NACK information and the channel quality information are transmitted through the second PUCCH format” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. 

It is noted that the closest prior art, Stern-Berkowitz et al. (U.S. Patent Publication # 2011/0268028 A1), discloses “(par. 0274), if the number of ACK/NACK bits to be transmitted is smaller than or equal to N, and if the parameter ackNackSRS-SimultaneousTransmission is TRUE, (in a serving cell specific subframe), the WTRU may transmit ACK/NACK (and SR) using the shortened PUCCH format. However, if the FALSE, then the WTRU may drop SRS and transmit the PUCCH with normal format 3 in the subframe”.

However, Stern-Berkowitz fails to disclose at least the claim limitations “wherein based on the first information being set true and based on the first ACK/NACK information corresponding to a physical downlink control channel (PDCCH) indicating downlink semi-persistent scheduling (SPS) release and a downlink assignment index (DAI) value in the PDCCH being equal to 1, the channel quality information and the first ACK/NACK information are transmitted through the first PUCCH format, and based on the first information being set false, the second information being set true and one PUCCH resource being determined among four resources configured by a higher layer signal, and a total number of bits corresponding to the second ACK/NACK information and the channel quality information being not larger than a specific value, the second ACK/NACK information and the channel quality information are transmitted through the second PUCCH format”. Thus, Stern-Berkowitz does not disclose or render obvious the above underlined limitations as claimed. Claims 2-8, 11-17 are also allowed since they depend on claims 1 and 10 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Seo et al. (US 2014/0376424 A1)
Aiba et al. (US 2014/0362797 A1)
Gao et al. (US 2013/0176957 A1)
Montojo et al. (US 2012/0113832 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463